Filed 1/21/22 P. v. Walters CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079111

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD260844)

VINCENT LEGREND WALTERS,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Frederic L. Link, Judge. Reversed and remanded with directions.
         Richard L. Fitzer, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, A. Natasha Cortina, Robin Urbanski,
and Donald W. Ostertag, Deputy Attorneys General, for Plaintiff and
Respondent.
         In 2015, Vincent Walters entered into a plea agreement in which he
pleaded guilty to first degree murder (Pen. Code, 1 § 187, subd. (a)) and two


1        All further statutory references are to the Penal Code.
counts of kidnapping for ransom (§ 209, subd. (a)). Walters was sentenced to
an indeterminate term of 32 years to life in prison.
      In 2021, Walters filed a petition for resentencing under section 1170.95.
The trial court summarily denied the petition without appointment of counsel
or issuing an order to show cause and conducting an evidentiary hearing.
The court concluded, based on the change of plea transcript, that Walters was
the actual killer or at least acted with malice.
      Walters filed a timely notice of appeal.
      Appellate counsel filed a Wende brief. (People v. Wende (1979) 25
Cal.3d 436.) This court reviewed the case and discovered the trial court had
denied the resentencing petition without first appointing counsel and
receiving briefs. This appeared to be contrary to the Supreme Court decision
in People v. Lewis (2021) 11 Cal.5th 952 (Lewis). Based on that discovery,
this court declined to treat the case as a Wende appeal. We directed the
parties to file briefs on the question of whether the trial court’s error was
prejudicial.
      Having now reviewed the briefs and the record, we conclude the error
in failing to appoint counsel and receive briefing was not harmless. We will
reverse the order denying the petition and remand with directions to issue an
order to show cause (OSC) and to conduct an evidentiary hearing as required

by section 1170.95.2
                                 DISCUSSION
      The transcript of the change of plea contains statements by Walters
which could indicate he was the actual killer. Indeed, at one point he said he
did kill the victim. However, as the transcript demonstrates, defense counsel


2    This appeal arises from a conviction by plea. Thus, there is no
statement of facts in the record.
                                        2
interrupted and pointed out Walters was “aiding and abetting.” The relevant
portions of the transcript are as follows:
         “The Court: Did you murder [K.R.]?

         “The defendant: Yes, I did.

         “[¶] . . . [¶]

         “Mr. Garcia [Defense counsel]: It’s aiding and abetting.

         “The Court: By what he said is enough.

         “Mr. Garcia: I want to make sure it is clear.”

                              A. Legal Principles
      In Lewis, the court clarified a number of procedural issues regarding
trial court review of resentencing petitions under section 1170.95. Relevant
here, the court held that where the petitioner files a facially proper petition,
the court must appoint counsel. (Lewis, supra, 11 Cal.5th at p. 970.) The
court identified the standard for determining prejudice when a trial court
fails to appoint counsel.
      Where a trial court erroneously fails to appoint counsel, the error is one
of state law; thus, we apply the standard for evaluating harmless error under
People v. Watson (1956) 46 Cal.2d 818, 836. (Lewis, supra, 11 Cal.5th at
p. 973.) Since the error is the failure to provide counsel, we must determine
what counsel could have done to potentially obtain a different result. Based
on the record, we must attempt to discern what impact the deprivation of
counsel had on this case to determine whether it is reasonably probable that
a different result would have occurred in the absence of the error.
                                  B. Analysis
      As we have noted, there is no evidentiary record to support the trial
court’s decision. The ruling appears to be based on the trial court’s reading of


                                        3
the transcript of the change of plea. Based on that transcript the court
concluded Walters was the actual killer. Certainly, there is language in the
transcript that, taken in isolation, would support such conclusion. However,
it is important to note the incriminating statement was followed immediately
by defense counsel’s clarification that Walters was an aider and abettor.
Since the admissions thus far would give a factual basis for the guilty plea,
neither the court or counsel explored exactly what Walters did as an aider
and abettor to make him legally responsible for the murder of the victim.
      Thus, the record available to the trial court on its initial review was
ambiguous as to the basis of Walters’s liability as an apparent aider and
abettor, as opposed to being the actual killer. Walters and others were
charged with conspiracy, kidnapping for ransom, and murder. There is no
specific factual explanation of Walters’s role in the crime.
      The court in Lewis held that, after appointment of counsel, the trial
court could summarily deny a petition if readily available facts in the record
establish the petitioner to be ineligible for relief as a matter of law. The court
may not, however, engage in factfinding or draw evidentiary inferences.
(Lewis, supra, 11 Cal.5th at pp. 970-973; People v. Drayton (2020) 47
Cal.App.5th 965, 979-980.)
      Competent counsel could have pointed out the ambiguity of the record
of conviction and the lack of any clear factual basis for Walters’s liability if he
truly was an aider and abettor. We cannot find the trial court’s error to be
harmless. We must reverse the order and remand with directions.
                                 DISPOSITION
      The order denying Walters’s petition for resentencing under
section 1170.95 is reversed. The matter is remanded to the superior court




                                         4
with directions to issue an order to show cause and to conduct an evidentiary
hearing as required by section 1170.95.




                                                     HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




O'ROURKE, J.




                                      5